Exhibit 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Marshall T. Reynolds, Chairman and Chief Executive Officer and Larry A. Blount, Chief Financial Officer of Energy Services of America Corporation (the “Company”) each certify in their capacity as officers of the Company that they have reviewed the Quarterly report of the Company on Form 10-Q/A for the quarter ended December 31, 2008 and that to the best of their knowledge: 1. the report fully complies with the requirements of Sections 13(a) of the Securities Exchange Act of 1934; and 2. the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. May 6, 2009 /s/ Marshall T. Reynolds Date Marshall T. Reynolds Chairman and Chief Executive Officer May 6, 2009 /s/ Larry A. Blount Date Larry A. Blount Chief Financial Officer
